     Case 1:20-cv-01594-AWI-SKO Document 10 Filed 01/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   GEORGE AVALOS,                                    No. 1:20-cv-01594-AWI-SKO
10                       Plaintiff,
11            v.                                       ORDER DIRECTING THE CLERK OF THE
                                                       COURT TO CLOSE THE CASE
12   PANN YAM, et al.,
                                                       (Doc. 9)
13                       Defendants.
14

15

16            On January 22, 2021, Plaintiff filed a Notice of Voluntary Dismissal with Prejudice, in
17   which he notifies the Court of the dismissal of this action with prejudice. (Doc. 9.) Plaintiff filed
18   this notice before the opposing parties served either an answer or a motion for summary
19   judgment. As such, Plaintiff has voluntarily dismissed this matter with prejudice pursuant to
20   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
21            Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL
22   CLOSE the case.
23
     IT IS SO ORDERED.
24

25   Dated:        January 25, 2021                               /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28
